          Case 2:20-cv-04096-GAM Document 118 Filed 05/28/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                               Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert M.
Duncan, in his official capacity as Chairman
of the Postal Service Board of Governors,
and the United States Postal Service,

Defendants.


                                UNOPPOSED MOTION TO EXTEND
                              DEADLINE TO FILE REPLY IN SUPPORT
                                OF MOTION FOR CLARIFICATION

         Pursuant to the Court’s “Guidelines for Counsel”1 and F.R.C.P. 6(b), Defendants hereby

move the Court to extend Defendants’ deadline for filing a reply in support of its Motion for

Clarification (ECF No. 116) from June 2, 2021 to June 9, 2021. The requested extension is justified

since counsel for the Defendants have multiple filing obligations, including with respect to this

case—where Defendants will have to start preparing its response to Plaintiffs’ Motion for

Summary Judgment—and the related litigations. Furthermore, an extension will not interfere with

the current schedule for resolving this litigation, since briefing over the clarification motion should

be complete prior to the completion of summary judgment briefing.




1
    https://www.paed.uscourts.gov/documents/procedures/mchpol.pdf.
                                                  1
           Case 2:20-cv-04096-GAM Document 118 Filed 05/28/21 Page 2 of 3




       Defendants have conferred with Plaintiffs, and Plaintiffs do not object to Defendants’

request.



Dated: May 28, 2021


                                          Respectfully submitted,

                                          BRIAN BOYNTON
                                          Acting Assistant Attorney General

                                          ERIC WOMACK
                                          Assistant Branch Director, Federal Programs Branch

                                          /s/ Kuntal Cholera
                                          KUNTAL V. CHOLERA
                                          Trial Attorney
                                          U.S. Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, D.C. 20005
                                          kuntal.cholera@usdoj.gov

                                          Attorneys for Defendants




                                             2
         Case 2:20-cv-04096-GAM Document 118 Filed 05/28/21 Page 3 of 3




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                      Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert M.
Duncan, in his official capacity as Chairman
of the Postal Service Board of Governors,
and the United States Postal Service,

Defendants.


                                    [Proposed] Order

        IT IS HEREBY ORDERED that Defendants’ Motion to Stay the Deadline to Respond to

Plaintiffs’ Complaint is GRANTED.


        It is SO ORDERED this ____day of __________, 2020.



                                               ______________________________
                                               The Honorable Gerald A. McHugh
                                               United States District Judge




                                           3
